Citation Nr: 0217714	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia as a result of exposure to ionizing and/or non-
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This case comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2000 rating decision by 
the North Little Rock, Arkansas, Regional Offices (RO) of 
the Department of Veterans Affairs (VA) that denied 
service connection for leukemia due to radiation exposure.  
In May 2002, the veteran appeared and testified before the 
undersigned at which time he clarified that his 
"radiation" claim involves exposure to ionizing and/or 
non-ionizing radiation.  The Board has rephrased the issue 
listed on the title page to better reflect the claim on 
appeal.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (VA must consider all theories of entitlement for 
service connection for the same underlying disorder as a 
single 'claim').


REMAND

The veteran claims service connection for leukemia due to 
exposure to ionizing radiation.  His private medical 
records reflect a diagnosis of chronic lymphocytic 
leukemia (CLL) which, by regulation, is specifically 
excluded from VA's list of "radiogenic" diseases.  
38 C.F.R. § 3.311(b)(2)(1) (2002).  During his appearance 
before the undersigned, however, the veteran referred to 
research performed by his daughter which presumably refers 
to his type of leukemia as being a radiogenic disease.  
The veteran should be requested to submit all research in 
his possession, to include medical treatise information 
and information obtained on the Internet by his daughter, 
which suggests that chronic lymphocytic leukemia is a 
radiogenic disease.  See Combee v. Principi, 34 F.3d 1039, 
1043 (1994) (a claimant can establish service connection 
for disease due to radiation exposure in one of two ways; 
under the provisions of 38 C.F.R. § 3.311 or the general 
service connection provisions of 38 U.S.C.A. § 1110); 60 
Fed. Reg. 9627 (Feb. 21, 1995) (rescinding paragraph (h) 
of 38 C.F.R. § 3.311 which stated VA's policy that the 
list of radiogenic diseases was exclusive in nature).  

The provisions of 38 U.S.C.A. § 5103A also require VA to 
secure any records in the possession of a federal agency.  
The veteran claims exposure to ionizing radiation while 
performing duties aboard a B-47 in the time period from 
1953-54.  At this time, he was assigned to the 360th Bomb 
Squadron stationed at Davis-Monthan Air Force Base in 
Tucson, Arizona.  He believes that his missions involved 
atmospheric testing of nuclear weapons in Nevada and New 
Mexico.  His service medical records, and possibly service 
personnel records, have been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Given the absence of military records, the RO 
should contact the appropriate authority to determine 
whether the veteran participated in Operation UPSHOT-
KNOTHOLE and/or Operation CASTLE.  See 38 C.F.R. 
§ 3.309(d)(3)(iv) (I) and (H) (2002).  The RO should 
further inquire as to whether there are any available 
service personnel records and whether a DD Form 1141 has 
been maintained on the veteran's behalf.

Additionally, the veteran recently alleged that his 
leukemia results from his exposure to radar emissions.  In 
this respect, he reports exposure to "RF radiation" while 
performing his duties as a Crew Chief for Maintenance 
aboard and around military aircraft. The Court of Appeals 
for Veteran's Claims has taken judicial notice that radar 
equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) (citing 
The Microwave Problem, Scientific American, September 
1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  This theory of 
causation has been placed on appeal, see Schroeder, 212 
F.3d 1265 (Fed. Cir. 2000) and the veteran should also be 
provided the opportunity to submit any evidence of that 
chronic lymphocytic leukemia may be induced by exposure to 
microwave-type radiation.


Accordingly, the claim is REMANDED for the following 
further action:

1.  The RO should contact the veteran and 
request him to submit all research in his 
possession, to include medical treatise 
information and information obtained on the 
internet by his daughter, which suggests that 
chronic lymphocytic leukemia is a radiogenic 
disease and/or may be induced by exposure to 
microwave-type radiation.

2.  The RO should contact the appropriate 
authority to determine whether the veteran 
participated in Operation UPSHOT-KNOTHOLE 
and/or Operation CASTLE while serving with 
the 360th Bomb Squadron stationed at Davis-
Monthan Air Force Base in Tucson, Arizona 
during the time period from 1953 to 1954.  
The RO should further inquire as to whether 
there are any available service personnel 
records and whether a DD Form 1141 has been 
maintained on the veteran's behalf.

3.  After completion of the above, the RO 
should determine whether further development 
of the claim pursuant to 38 C.F.R. § 3.311 is 
warranted.  

4.  Before issuing a decision, the RO must 
review the claims file and ensure that all 
notification and development action required 
by the VCAA is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) and its 
implementing regulations are fully complied 
with and satisfied.

5.  Thereafter, the RO should readjudicate 
the claim for service connection for chronic 
lymphocytic leukemia as a result of exposure 
to ionizing and/or non-ionizing radiation.  
If any benefit on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC) with an appropriate time to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain 
additional information and ensure due process of law.  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



